--------------------------------------------------------------------------------

Exhibit 10.28
PERFORMANCE SHARE UNITS AGREEMENT


THIS PERFORMANCE SHARE UNITS AGREEMENT (“Agreement”) is made and entered into as
of ____________, 20__ by and between COVENTRY HEALTH CARE, INC., a Delaware
corporation, (the “Company”) and ____________ (“Holder”).


1.           Award.  The Company hereby awards Holder _______ Performance Share
Units (collectively, “PSUs”, singularly, “PSU”), subject to the terms and
conditions of this Agreement and the terms and conditions of the Amended and
Restated 2004 Incentive Plan.  If the terms of this Agreement conflict with or
are inconsistent with the terms of the Amended and Restated 2004 Incentive Plan,
the Amended and Restated 2004 Incentive Plan shall control.  Defined terms used
herein and not defined shall have the meanings ascribed to them in the Amended
and Restated 2004 Incentive Plan.


2.           Definition of PSU.  A PSU is a hypothetical share of the Company’s
common stock.  The value of a PSU on any given date shall be equal to the
closing market price of the Company’s common stock on the New York Stock
Exchange as of such date.  A PSU does not represent an equity interest in the
Company and carries no voting rights.  The Holder shall have no rights as a
shareholder with respect to the hypothetical shares of the Company’s common
stock to which this award relates.


3.           Restrictions, Performance Goals and
Conditions:   (a)  Restrictions. Commencing with the date hereof, the Holder
agrees that Holder has no right to, and shall not, sell, transfer, pledge or
assign, in whole or in part, the PSUs.  The PSUs (x) shall not be earned until
one of the performance goals set forth herein shall have been attained and (y)
shall not vest until the required time period with respect to the PSUs shall
have lapsed.


(b)  2012-2013 Cumulative Performance Goals.  This award of PSUs (“Award”) is
performance-based and conditioned upon the Company’s attainment of the
performance goals set forth below:






[INSERT PERFORMANCE GOALS]






(d) Forfeiture.  In the event of Holder’s termination of employment with the
Company during the term of this Agreement, the PSUs will vest, if at all, in
accordance with the terms of Holder’s Employment Agreement with the Company, as
in effect as of the date hereof.


4.           Adjustments.  In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Company’s
common stock, such substitution or adjustment shall be made in the number of
PSUs as may be determined to be appropriate by the Compensation Committee of the
Company’s Board of Directors, in its sole discretion, provided that the number
of PSUs subject to any award shall always be a whole number.  Additional shares
of PSUs shall be subject to the same restrictions and other terms and conditions
that apply to the original shares of PSUs with respect to which such adjustments
are made.


5.           Payment.  All payments under this Agreement shall be made in cash,
subject to the restrictions set forth in the Amended and Restated 2004 Incentive
Plan, including any limitations on the maximum annual amount of cash settled
performance awards that can be earned in any performance period.  As soon as
reasonably practicable after vesting, the PSUs earned shall be paid to Holder as
set forth herein.  The amount of cash that shall be paid to Holder shall equal
the number of PSUs earned and vested multiplied by the average closing market
price of the Company’s common stock on the New York Stock Exchange for the
trading days from December 15, 2013 through January 15, 2014 for the 2012-2013
performance period ending on December 31, 2013, minus any withholding for taxes.


6.           Non transferability.  The Holder’s rights hereunder shall not be
transferable otherwise than as provided in the Amended and Restated 2004
Incentive Plan, and the terms thereof shall be binding on the executors,
administrators, heirs and successors of Holder.


7.           Defined Terms.  Defined terms used herein and not defined shall
have the meanings ascribed to them in the Amended and Restated 2004 Incentive
Plan.


8.           Amendment:  Choice of Law.  This Agreement may be amended as
provided in the Amended and Restated 2004 Incentive Plan.  This Agreement shall
be governed by Delaware law.




 

 COVENTRY HEALTH CARE, INC.     HOLDER:            

 
                                                                                     

 

--------------------------------------------------------------------------------